Citation Nr: 1126027	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  95-23 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of multiple joints to include as due to Agent Orange exposure and as secondary to service connected skin disorder.  

2.  Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for arthritis of multiple joints as due to VA treatment for a skin disorder.  

3.  Entitlement to service connection for hypertension, to include as secondary to a service connected skin disorder.  

4.  Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for hypertension as due to VA treatment for a skin disorder.  

5.  Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for chronic fever blisters as due to VA treatment for a skin disorder.  

6.  Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for a vision disorder as due to VA treatment for a skin disorder.  

7.  Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for heart disease as due to VA treatment for a skin disorder.  

8.  Entitlement to service connection for heart disease, to include as secondary to a service connected skin disorder.  

9.  Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for a kidney disorder, including hematuria, as due to VA treatment for a skin disorder.  

10.  Entitlement to an increased disability rating for osteoporosis of the lumbar spine, cervical spine, right knee, and left knee.  

11.  Entitlement to service connection for osteoporosis of joints other than the cervical spine, lumbar spine, right knee, and left knee.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1970.

Issues listed on the title page as one through nine came before the Board of Veterans' Appeals (Board) on appeal from RO rating decisions which collectively denied service connection, including as due to Agent Orange exposure, secondary service connection, and compensation under 38 U.S.C.A. § 1151 (based on VA medical treatment for a skin disorder), for the following conditions: arthritis of multiple joints, hypertension and heart disease, fever blisters, loss of vision, and a kidney disorder (including hematuria).  Issues listed on the title page as ten and eleven came to the Board from a November 2009 decision of the same RO.  The Board hearings were held in May 1997 and October 2001; the Board remanded the case in September 1997, December 1998, August 2005, July 2006 and February 2008.  The Board requested an opinion from a Veterans Health Administration (VHA) physician in April 2009.

All of these actions were undertaken notwithstanding the fact that the Veteran is already receiving a total rating based on individual employability (TDIU) from July 23, 1996.

The Veteran testified before a Veterans Law Judge at a hearing October 2001.  However, since that hearing, the Veterans Law Judge has left employment with the Board.  By letter dated in March 2005, the Veteran was offered an opportunity to have another Board hearing before a different Veterans Law Judge.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2010) (the Veterans Law Judge who conducts the hearing will participate in making the final determination of the claim).  The Board did not receive any response to this request and proceeded to evaluate the appeal.

In an August 2002 decision, the Board denied service connection (including as due to Agent Orange exposure), or compensation under 38 U.S.C.A. § 1151 (based on VA medical treatment for a skin disorder), for arthritis of multiple joints, hypertension and heart disease, fever blisters, loss of vision, and a kidney disorder (including hematuria).

The Veteran then appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In July 2003, the Veteran and the Secretary if Veterans' Affairs (the Parties) filed a joint motion requesting the Veterans Court to vacate and remand the Board decision.  In July 2003, the Veterans Court granted a joint motion of the Veteran and the Secretary if Veterans' Affairs (the Parties), vacated the August 2002 decision, and remanded the matter to the Board for compliance with the instructions in the joint motion.  

To ensure compliance with the terms of the joint motion, in August 2005, the Board remanded the case for the RO to provide the Veteran with notice and assistance under Veterans Claims Assistance Act of 2000 (VCAA).  The RO complied with the above request by sending a VCAA letter to the Veteran in December 2005.  The RO then issued a supplemental statement of the case (SSOC) in March 2006.

In July 2006, the Board addressed entitlement to benefits under 38 U.S.C.A. § 1151 and entitlement to service connection for arthritis of multiple joints, hypertension and heart disease, fever blisters, loss of vision, and a kidney disorder (including hematuria), to include as due to Agent Orange exposure, and to include as secondary to his service- connected skin disorder.

First, the Board remanded the claim for entitlement to benefits under 38 U.S.C.A.  § 1151 so that the RO could provide proper VCAA notice of the regulations associated with 38 U.S.C.A. § 1151 claims filed prior to October 1, 1997.  Review of the actions performed by the RO reveals that the mandate of that remand has been substantially fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).  A supplemental statement of the case was provided in June 2007, which continued to deny compensation under 38 U.S.C.A. § 1151.  The Veteran indicated that he wanted to proceed with the appeal.

Second, the Board denied service connection for the following conditions: arthritis of multiple joints, hypertension and heart disease, fever blisters, loss of vision, and a kidney disorder (including hematuria), to include as due to Agent Orange exposure, and to include as secondary to his service-connected skin disorder.  The Veteran then appealed the Board's denial of service connection for arthritis of multiple joints, to include as secondary to Agent Orange exposure and secondary to his service connected skin disorder to the Court.  

In August 2007 Veterans Court granted another joint motion of the Parties, vacated the Board's July 2006 decision and remanded the matter for compliance with the instructions in the joint motion.  

To ensure compliance with the instructions in the joint motion, in February 2008, the Board remanded the matter to obtain updated VA medical records, to obtain a copy of the VA Agent Orange examination conducted in August 1988, and to inquire about and obtain any other outstanding private treatment records.  

In October 2009, the Board issued a decision favorable to the Veteran.  It included in its order that service connection was granted for osteoporosis.  It also denied the Veteran's claims for benefits for disability due to heart disease, hypertension, a kidney disorder, fever blisters, and a vision disorder.  

In April 2011, the Board vacated the October 2009 decision as to all matters decided unfavorably to the Veteran, in light of the Veteran's attorney's request to submit additional written argument prior to the Board decision. 

Besides a service-connected skin disorder (acne vulgaris/chloracne), the Veteran is service-connected for a temporomandibular joint (TMJ) disorder, residuals of TMJ surgery, a psychiatric condition (dysthymic disorder), chronic fatigue syndrome, hearing loss, anemia, type II diabetes mellitus, and hemorrhoids; and for these conditions he receives a total compensation rating based on individual unemployability (a 100% rating), effective since 1996.

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  In essence, the following sequence is required:  There must be a decision by the RO, the Veteran must express timely disagreement with the decision, VA must respond by explaining the basis for the decision to the Veteran, and finally the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2009).

In various statements, the Veteran has raised issues to include entitlement to increased ratings for all of his service-connected disabilities, entitlement to earlier effective dates for the awards of service connection for his service-connected disabilities, and entitlement to an earlier effective date for the payment of a clothing allowance.  Such issues were listed in a statement of the case issued by the RO in October 2000.

In addition, subsequent to the July 2006 remand, the Veteran submitted claims seeking service connection for blood cancers (leukemia), diabetes, and numbness of mouth, and sought increased ratings on various other service-connected disabilities.  These issues were adjudicated by the RO in September 2007 (leukemia) and July 2007 (all other claims).  The Veteran has not properly appealed either the September or the July 2007 decisions; therefore, those issues are not currently before the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2009).

All issues listed on the title page other than the issues of entitlement to disability compensation for heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDING OF FACT

The Veteran has not had heart disease at any time since he filed his claim for VA benefits.  




CONCLUSION OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for heart disease have not been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (prior to October 1, 1997).  

2.  The criteria for service connection for heart disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010); § 3.309 (75 Fed. Reg. 53202 (August 31, 2010); § 3.310 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran has contended that he is entitled to compensation for a heart disease due to VA treatment for his service connected skin disability.  VA compensation benefits can be provided to a claimant for disability suffered due to active service or for additional disability due to VA treatment.  Here, there are several volumes of evidence that the Board has reviewed.  Because there are a significant number of facts relevant to whether benefits are warranted for disability due to heart disease, the Board will list the relevant facts, then provide the relevant law, which is also extensive in this case, and then explain its decision.  In summary, the Board finds that the Veteran has not had heart disease at any time since he filed his claim.  He therefore has no disability due to heart disease and benefits are not warranted under any of the applicable laws.  

Service treatment records do not refer to complaints of or treatment for heart disease.  At the time of the June 1966 entrance examination report, his heart was found to be normal.  The February 1970 separation examination report includes that his heart was normal.  

He underwent a VA general medical examination in December 1971.  The examiner noted that the Veteran's heart was not enlarged and that there was a regular rhythm with no murmur.  

He underwent a VA general medical examination in July 1972.  At that time, the examiner noted that the Veteran had a normal heart with no murmurs.  

Unless otherwise specified, all treatment entries are entries in VA records.  A November 1988 treatment entry noted that the Veteran complained of swelling in the upper chest for the previous week which was painful.  The diagnosis was costochondritis with questionable sternoclavicular joint swelling.  

A January 1989 treatment entry noted that the Veteran reported a history of arthritis and a March 1989 treatment entry noted that the Veteran had a history of polyarthritis of unknown etiology.  At that time, the Veteran described excruciating pain which varied in the knees, hips and sternoclavicular area as well as pleuritic chest pain. The impression was polyarthritis, of an unknown etiology with the need to rule out Reito's syndrome and rheumatoid arthritis.  An April 1989 treatment entry noted that the Veteran was seen for follow-up of his polyarthritis, especially of the low back and hips.  The impression was polyarthritis, sero-negative.

The Veteran had an examination in conjunction with his participation in the Agent Orange Registry.  The examination, dated August 1988, indicates that the Veteran's laboratory tests were basically within normal limits.  He was diagnosed with acne, back pain and joint pain.

A May 1989 treatment entry noted that the Veteran had polyarthritis and that he complained of right flank pain, left shoulder pain and sternoclavicular pain.  The assessment was polyarthritis, seronegative.  An undated lay statement from "L.D.J-"S also referred to the Veteran's physical troubles.

The Veteran underwent a VA general medical examination in January 1994; however, it does not appear that the examiner reviewed the claims file in conjunction with the examination.  There are no findings of heart disease.

The Veteran underwent a VA general medical examination in March 1996.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he had started having some excruciating chest pain and fatigue,  but did not have documented heart disease, as far as he knew.  The examiner reported that there was no clinical evidence of enlargement of the heart and that the Veteran's heart rhythm was regular with no murmur.  There was also no thrill or friction rub.  It was noted that the Veteran reported that he had been told previously that he had a heart murmur.  The examiner indicated that heart disease was not found.  

At a March 1997 hearing before a member of the Board, the Veteran testified that had been treated with prednisone in the 1970s and 1980s and that while he was on prednisone he had tightness in his chest.  

He underwent a VA cardiovascular examination in March 1998.  He reported that he had never been treated for a heart problem and that he was not on any medication for heart disease.  The Veteran also reported that he had not had a myocardial infarction.  It was noted that there was no history of rheumatic fever and that the Veteran denied palpitation, angina, orthopnea, paroxysmal nocturnal dyspnea, or exertional dyspnea.  The impression was heart disease, not found (electrocardiogram changes non-diagnostic).

He underwent a VA examination in May 1998.  It was noted by the examiner that he had thoroughly reviewed the Veteran's voluminous medical files.  The examiner also stated he had examined the Veteran in March 1998 and concluded that the he did not have heart disease.  It was reported that there was no history of heart disease and that on one occasion in the Veteran's records, it was noted that the Veteran had some musculoskeletal chest pain after a fishing trip.  The Veteran indicated that as far as he was concerned, he did not have heart disease, providing evidence against his own claim.  

The examiner commented that, clinically, the Veteran's heart was not enlarged, the rhythm was regular and there was no murmur, thrill, or friction rub.  The examiner indicated that the apical impulse was inside the midclavicular line in the 5th interspace and the first sound was of normal intensity with the second sound normally spilt.  It was reported that the Veteran had a March 1998 electrocardiogram which showed non-diagnostic changes.  The examiner further stated that the Veteran never had heart disease.  

A VA examiner provided a comprehensive report in May 1998.  The examiner remarked that chest pain would only be associated with either extensive anemia secondary to Dapsone therapy or the muscle pain due to or associated with Accutane therapy.  Of note, service connection is in place for anemia.  

In October 1998, the RO granted the Veteran's claim for a total disability compensation rating based on individual unemployability.  In October 1998, the Veteran submitted additional medical treatises showing a relationship between steroids and osteoporosis.

A June 2000 letters from "N.M.S-L," M.D., has been reviewed by the RO.  Dr. N.M.S.-L. noted that she had reviewed inpatient and outpatient medical records from various VA hospitals.  The letter provided no evidence that the Veteran ever had had heart disease.  

At an October 2001 Board hearing, the Veteran testified that he had heart disease due to Prednisone treatment for his service connected skin disability.  

A print out from VA, dated October 2008, lists the Veteran's active problems but does not include heart disease.  

In April 2009, the Board sent the Veteran's claims file to a medical specialist for an opinion regarding the Veteran's claims.  In May 2009, the examiner reviewed the claims file and provided a summarized history of the Veteran's medical treatment.  Based on a review of the claims file, the examiner stated that there is no indication of heart disease, providing more evidence against this claim.  

In June 2011, the Veteran's representative provided argument with regard to all of the claims that the Board is remanding in the instant document.  He also submitted a June 2006 letter from Dr. N.M.S.-L. that was not previously of record.  Neither his statements nor the June 2006 letter, nor any of the evidence that he submitted at that time indicates that the Veteran has or has had heart disease at any time since he filed his claim.  

There are also numerous VA treatment records and some private treatment records associated with the claims file.  None of those records include finding that the Veteran has heart disease.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There are provisions for presuming that disability due to heart disease was due to service, including manifestation of the disease within one year of separation from service.   38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Similarly, disability due to ischemic heart disease may be presumptively service connected for veterans who served in Vietnam during a specified period of time.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.309(e).  Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  

The presumptive provisions and the secondary service connection provision only provide for the link between disability due to the disease or injury and service.  If the disability due to disease or injury, or the disease or injury itself, is not shown, the presumptive provisions have no application.  In order for service connection to be established, the claimed disability due to disease or injury must have been present at some time between when the claim was filed and when it is finally adjudicated.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Under the version of 38 U.S.C.A. § 1151 in effect for claims filed prior to October 1, 1997, "[w]here any veteran suffers an injury or an aggravation of an injury, as a result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation . . . awarded under any of the laws administered by the Secretary, or as the result of having submitted to an examination under any such law, and not the result of such veteran's own willful misconduct, and such injury or aggravation results in additional disability to or the death of such veteran, disability or death compensation . . . shall be awarded in the same manner as if such disability, aggravation or death were service-connected."  38 U.S.C.A. § 1151 (West 1991).  

This version of the statute was interpreted by VA regulations as requiring a showing of evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instances of indicated fault on the part of VA, or the occurrence of an accident or an otherwise unforeseen event, to establish entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  This regulation was invalidated by the Veterans Court.  Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The Gardner decision was affirmed by both the United States Court of Appeals for the Federal Circuit, see Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  

The United States Supreme Court (Supreme Court), in affirming the Court's decision, held that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there need be no identification of "fault" on the part of VA.  See, Brown, supra.  

38 C.F.R. § 3.358 was amended in 1995 to conform to the Supreme Court decision.  The amendment was effective November 25, 1991, the date that the Court issued the Gardner decision.  60 Fed. Reg. 14,222 (March 16, 1995).  

These decisions address the causation element of a claim under 38 U.S.C.A. § 1151 but only become of importance once it is established that there is indeed additional disability due to VA hospital care or treatment.  In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after care or treatment is rendered.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1).  

VA received the current claim in July 1994, and it must be adjudicated in accordance with the earlier version of 38 U.S.C.A. § 1151.  See VAOPGCPREC 40-97.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  
Id. at 1336.  

Whether non-expert (lay) opinions with regard to diagnoses are competent evidence depends on the question at issue and the particular facts of the case.  

The Court of Appeals for the Federal Circuit (Federal Circuit) provided some guidelines as to what kinds of diagnoses a non-expert may offer competent testimony, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In a footnote the Federal Circuit provided an example that a layperson's diagnosis of a broken bone would be competent evidence but not a laypersons diagnosis of a type of cancer.  Id.  

Similarly, the Veterans Court has provided guidance in determining the types of conditions that a non-expert can competently diagnose.  In Barr v. Nicholson, 21 Vet. App. 303, 309-311 (2007), the Veterans Court determined that a non-expert could diagnose varicose veins, explaining that varicose veins were defined as elongated, dilated, tortuous superficial veins usually present in the legs and that a layperson was competent to identify veins that are unnaturally distended or abnormally swollen or distended.  The Veterans Court explained "that because varicose veins may be diagnosed by their unique and readily identifiable features, the presence of varicose veins is not a determination "medical in nature" and is capable of lay observation."  Id. at 309.   Thus it appears that observation of conditions that are diagnosed by observation, may, in some instances, be subject to competent lay diagnosis.  



Analysis

The preponderance of evidence is against a finding that the Veteran has had heart disease at any time since he filed his claim.  All medical findings indicate that he has not had heart disease at any time since he filed his claim.  This includes the numerous examination reports listed above.  

The Board has reviewed other evidence of record offering opinions that some of the drugs used to treat the Veteran's service connected skin disability could cause heart disease.  That evidence is not relevant because the threshold element of his actually having heart disease is not met here.  

A good deal of the Veteran's own statements, as noted in the fact section above, support the finding that he has not had heart disease at any time since he filed his claim because he repeatedly said that he had not been found to have heart disease.  

As to the Veteran's reports of symptoms he is competent to report that he has pain in the chest, pain in the sternoclavicular area, and fatigue.  He is competent to report that he had tightness in the chest while taking prednisone.  He is also competent to report that he was told at some point that he had a heart murmur.  

As to his reports of pain and fatigue, he has been repeatedly examined by medical professionals and diagnostic tests have been conducted but has always been found to not have heart disease.  He was examined and found to not have a heart murmur.  The Board finds these determinations more probative than the Veteran's reports of symptoms that he characterized as indicative of heart disease.  This is medical professionals have more experience and training in identifying a heart murmur than do laypersons such as the Veteran  and because medical professionals have more experience and training in determining the underlying cause of symptoms than does a layperson such as the Veteran.  

The Board finds that the Veteran is not competent to diagnose heart disease including based on his reported symptoms.  There is no indication that a layperson is able to distinguish chest pain or fatigue from a multitude of possible conditions, including but not limited to arthritis.  It is well known that medical professionals diagnose heart disease, not laypersons.  His statement that he has heart disease due to prednisone is therefore not competent evidence.  

As to his reports that he was told at some point that he had a heart murmur, a medical professional examined him at the time that he made this report but specifically found that he had no murmur.  He had previously been found on examination to have no murmur.  Thus, the Board places considerably more probative weight on the findings of no murmur than it does on the Veteran's report that he had been told that he had a murmur.  This is because, the professionals who examined him, for example in 1971, 1972 and 1996, had expertise in determining whether he had a murmur, and specifically stated that he did not have a murmur.  It is also because the Veteran's statements are subject to what he recalls being told and there is the possibility that he simply misinterpreted what he was told, particularly given that in the same report, in March 1996, in which he stated that he had been told he had a heart murmur, he also reported that he had no documented history of heart disease as far as he knew.  Significantly, although he has been repeatedly informed of his right to submit evidence he has neither submitted any evidence of having a heart murmur nor has even identified who told him that he had a heart murmur.  

As the preponderance of evidence shows that the Veteran has not had heart disease at any time since he filed his claim, his claim fails for lack of establishing that he has the claimed disability and therefore his appeal as to service connection for disability due to heart disease must be denied.  As far as his claim for compensation under 38 U.S.C.A. § 1151, the Board notes that such provision requires that there be additional disability as the result of VA medical treatment.  As the preponderance of the evidence shows that he has not had heart disease at any time since he filed his claim, the preponderance of the evidence is also against a finding that he has additional disability due to heart disease because of VA treatment.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Veterans Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction or RO decision on a claim for VA benefits.  In the present case, the unfavorable RO decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial RO decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In May 2008, the VCAA duty to notify was satisfied by way of a letter that fully addressed all three notice elements.  The letter informed the Veteran of the evidence necessary to substantiate his claims, including the criteria to substantiate an § 1151 claim filed prior to October 1, 1997, and of the Veteran's and VA's respective duties for obtaining evidence.  Subsequent to the issuance of the notice, the RO readjudicated the claim by way of a supplemental statement of the case, issued in December 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Regarding the critical issue of notice in this case, the Board must note that the Veteran's attorney is well aware of the types of evidence required in this case.  Therefore, additional notice to the Veteran, it light of the long history of this case, would simply serve no constructive purpose.  In the totally of the circumstances in this case, over many years, it is clear that the Veteran has received highly adequate notice.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran submitted private treatment records, lay statements, buddy statements, research articles, photographs, and was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  The Veteran was afforded numerous adequate VA medical examinations.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for heart disease is denied.  

Entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability from heart disease due to VA treatment is denied.  


REMAND

In June 2011 the Board received argument and evidence from the Veteran's attorney.  He stated that the Veteran had informed him that he has been diagnosed with hypertension at the VA Medical Center (VAMC) in Little Rock, Arkansas and is being treated for that condition.  Review of the claims file indicates that the Board, in its now vacated October 2010 decision determined that the Veteran did not have hypertension.  It, thus, appears that there may be treatment records relevant to his claim of entitlement to VA benefits for disability due to hypertension.  A remand is therefore necessary so that the RO can obtain VA treatment records relevant to the Veteran's claim for benefit for disability due to hypertension.  

The Veteran's attorney stated that he had spoken to the Veteran and the Veteran reported that he continues to suffer from fever blisters and receives treatment for the condition at the VAMC in Little Rock.  The Veteran's attorney stated that he has attempted to obtain any such treatment records but was not able to receive the records in time to submit his argument.   He requested that the Board assist in obtaining any such records.  

Why the Veteran's attorney did not have time to obtain such treatment records in this case is beyond the understanding or comprehension of the undersigned.  In this regard, the Board must note that this case has been ongoing at the Board for more than 10 years.  

Given that the claim of entitlement to service connection for fever blisters was denied in the now vacated August 2009 Board decision on the basis that he did not have the claimed disability, the alleged existing treatment records are relevant to that claim.  The Board will therefore remand that issue so that VA can meet its duty to assist the Veteran.  

If the treatment records show that he does have hypertension and/or chronic fever blisters, the RO should ensure that VA affords the Veteran an appropriate examination to include whether his hypertension and/or chronic fever blisters is/are due to any treatment provided him by VA for his service connected skin disability.  

Included with that submission was a letter dated June 9, 2006 from N.M.S-L, M.D. and addressed to the Veteran's attorney.  In that letter Dr. N.M.S.-L. refers to her earlier medical opinion dated in June 2000.  She listed the specific medical records that she had reviewed.  She also stated as follows: 
 
the probability of him [the Veteran] having Chronic Conditions of Kidney Disease, Hypertension, Heart dise4se (sic) certainly are not remote possibilities.  Medical records, which were reviewed dating 12/5/71 - Surgical Clinic Report - Radiology Report - 1st documents the existence of Renal Problems which was discussed in 1989 - where Focal Pyelonephritis  was mentioned as a presumptive cause of [the Veteran's] recurrent hematuria 0 [sic] which continues periodically at present6 (sic).

Dr. N.M.S.L. did not refer to focal pyeloneprhistis or renal problems in her June 2000 medical opinion letter.  It cannot be said that this June 2006 letter is not evidence pertinent to the Veteran's claim for entitlement to benefits for renal disease.  The Board can find this letter nowhere else in the claims file nor is there any reference to the letter in any document issued by the RO or by the Board.  It thus appears that the letter was submitted for the first time by the Veteran's attorney in June 2011.  Indeed, he stated in his argument that he did not know if VA was "your office" was in possession of the letter.  

Given that the letter is evidence pertinent to the claim of entitlement to benefits for kidney disease and that the letter has not been considered by the RO in the first instance, the Board will remand this issue for such consideration.  The RO should contact the Veteran's representative and ask him to submit a copy of the 12/5/71 - Surgical Clinic Report - Radiology Report referred to in the 2006 letter.  

In May 2009 the Board received a requested medical opinion from a VHA physician.  In that opinion the physician stated that the Veteran had been found to have microscopic hematuria that was trace and not significant and that his kidney functions are normal.  This opinion does address whether he had abnormal kidney function in 2009 but it is not discernible from the report whether he had a kidney disorder at any other time since he filed his claim for benefits in 1994.  As noted in another section of this report, whether there has been disability at any time since the claim was filed, though later resolved, can give rise to a grant of benefits as explained by the Veterans Court in McLain v. Nicholson, 21 Vet. App. 319 (2007).  

On remand, VA must provide the Veteran with a VA examination including a review of his claims file to determine if he has had disability due to kidney disease during the course of his claim, and, if so, if such was caused by his service connected skin disease, including due to VA treatment for that condition.  Additionally, the finding of microhematuria that was not significant should be explained.  

Also included with that submission was an abstract from a medical journal article titled "Ocular side effects of accutane therapy."  This abstract summarizes that some of the Accutane induced ocular side affects are not reversible when the drug is stopped."  It also summarizes that "recent interest in treating acne with one of the retinoid drugs has been accompanied by a wide variety of ocular side effects involving the eyelids, cornea, lens, optic nerve, and retina" and explains that the study included examination of lens matter derived from patients who had been treated with Accutane and remarked as to abnormalities in the lens proteins.  Also submitted is a March 2010 treatment record from the Little Rock Eye Clinic that refers to cataracts.  This evidence goes to whether the Veteran has a vision disability due to treatment by VA with Accutane.  It is therefore evidence pertinent to his claim.  It has not been reviewed by the RO in the first instance.  Additionally, the evidence triggers VA's duty to provide the Veteran with an examination so that it can be determined if he has cataracts and, if so, if treatment with Accutane caused additional disability involving the cataracts.  

In that June 2011 argument, the Veteran through his attorney stated that in an April 1998 opinion Dr. "G." suggested that the Veteran's arthritis was directly secondary to his skin condition and that if VA should either grant disability benefits based on that opinion or remand the matter for a VA examination that addressed whether his 
arthritis was directly due to his skin condition.  

In that April 1998 opinion, which was included in a VA C&P examination report, Dr. G. stated "Osteoarthritis can be associated with the extensive pustular disease that he has."  This is the extent of that opinion, Dr. G. provided no rationale to support this statement.  It is therefore not an adequate medical opinion.  It does however trigger VA's duty to assist the Veteran by providing an examination and obtaining an adequate medical opinion.  This must be accomplished on remand.  

Turning to another matter, in October 2009, the Board granted the Veteran's appeal as to service connection for osteoporosis.  Of record is a copy of a November 2009 RO decision in which service connection was granted for osteoporosis of the cervical spine, lumbar spine, left knee, and right knee, with separate 10 percent ratings assigned, all effective in 1993.  Of note, the Veteran was previously awarded a 100 percent rating based on individual unemployability, effective in 1996.  On April 4, 2010, the Mr. Krasnegor filed a document that he identified as a notice of disagreement with the ratings assigned for osteoporosis, contending that the rating should be  100 percent because the Veteran is unemployable due to his osteoporosis.  He also expressed disagreement with the implicit denial of osteoporosis of joints other than of the spine and knees.  

In a letter dated two days later, the RO informed the Veteran that his notice of disagreement had been received and VA would try to resolve the disagreement and if the disagreement could not be resolved a statement of the case would be issued.  A deferred rating decision, dated April 7, 2010, a Decision Review Officer (DRO) instructed the Veterans Service Representative (VSR) to call the Veteran and inform him that the language in the NOD implied a claim of unemployability and that he was already assigned a 100 percent rating for individual unemployability, and to ask him if he was willing to withdraw his notice of disagreement.  In a handwritten entry on this deferred rating decision as follows:  

Called veteran.  He isn't claiming IU for [illegible].  He said he should be at least 70% w/IU or 100% back to original claim.  100% back to original date of claim.  he is not claiming Individual unemployability for now.  He is claiming that the 100% should go back to original grant for osteoporosis.  

Another deferred rating decision, dated May 17, 2010, states that there can be no appeal of as to joints other than the cervical and lumbar spine and the left and right knees affected by osteoporosis because the RO did not issue a decision as to service connection for disability due to joints other than those joints.

In a June 23, 2010 letter, the RO informed the Veteran that it could not accept his April 4, 2010 statement as a notice of disagreement.  The RO informed the Veteran that multiple issues were decided in the decision that he had disagreed with and that his attorney was not specific as to what issues he disagreed.  The RO also informed him that his appeal as to unemployability was invalid and that there was no indication that he could not work since 1993.  

In a letter dated June 29, 2010, Mr. Krasnegor, provided the following information:  

Although the Board of Veterans' Appeals granted service connection for osteoporosis, the rating decision implementing that decision provides ratings for only the cervical spine, lumbar spine, left knee and right knee.  [The Veteran] has osteoporosis of additional joints including the shoulders, elbows, upper extremities, lower extremities, wrists, hands, feet, toes, jaw, and  ankles.  Denial of service connection for these joints or failure to rate them (Diagnostic Code 5013 requires rating of limited motion of "affected parts") is an "implicit denial," and I am required to file a NOD to  preserve my client's rights.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007).  

[The Veteran] is not seeking an earlier effective date for the grant of unemployability benefits that was made in 1998.  Rather, he is appealing the initially assigned rating for the newly service-connected osteoporosis.  [The Veteran] asserts that his osteoporosis has caused unemployability from the date of service connection to the present.  Since [the Veteran] was not service-connected for the osteoporosis in 1998, it would have been impossible for him to have asserted unemployability due to these conditions at that time.  Now that he is service-connected, he has the right to assert a claim for a higher initial rating, all the way up to 100%.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  

In his June 2011 argument to the Board, Mr. Krasnegor stated that the RO determined that he does not represent the Veteran with regard to the issue of osteoporosis but only with regard to the issue of arthritis.  Of record is a VA Form 21-22a listing several conditions for which the Veteran appointed Mr. Krasnegor as his representative.  That form does not list osteoporosis.  However, the Board's grant of the Veteran's appeal in October 2009, and ORDER to grant service connection for osteoporosis derived from the appeal of the RO's denial of service connection for arthritis.  From these facts and taking the logic expressed by the Veterans Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board concludes that Mr. Krasnegor is the Veteran's representative with regard to the all appealable matter involving the November 2009 rating decision.  

The Veteran, through his representative, has filed a timely notice of disagreement with the November 2009 rating decision.  Review of the claims file fails to reveal that a statement of the case has been issued in response to the notice of disagreement.  On remand, the RO must issue an appropriate statement of the case in response to the notice of disagreement that has been clarified by the Veteran's representative.  

Finally, the Board must note the long history of this case and the fact that the Veteran continues to raise claims at different stages of the process, notwithstanding the fact that he has had a TDIU for 15 years.  A fundamental review of the Veteran's case may be in order by the RO in light of claims raised by the Veteran.  In any event, this is not the first time the Board has been required to remand this case to the RO as the result of an issue raised by the appellant's representative at a late stage in the adjudication process.  As the Court has stated:

Advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court.  Such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.

Fugere v. Derwinski, 1 Vet.App. 103, 105 (1990), aff'd 972 F.2d 331 (Fed. Cir. 1992).  

The Board will make one last effort to address all issues raised by the Veteran in a remand to the RO.  The attorney for the Veteran, as well as the Veteran himself, must make every effort to obtain pertinent documents and submit all claims fully and clearly.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case (SOC) in response to the notice of disagreement filed with the rating assigned for (a) osteoporosis of the cervical spine, (b) lumbar spine (back), (c) left knee, (e) right knee and (f) the implicit denial of service connection for osteoporosis of joints other than the cervical spine, lumbar spine, left knee, and right knee (service connection for osteoporosis of other joints).  

2.  Obtain all records of treatment of the Veteran at the VAMC in Little Rock, Arkansas and associate the obtained records with the claims file.  If records are not obtainable, associate with the claims file documentation of the efforts to obtain the records and a negative reply or replies.  Only after this development is completed, proceed to the development requested in items 4 thru 6.  

3.  Send a letter to the Veteran and his representative, and request that they submit a copy of the 12/5/71 - Surgical Clinic Report - Radiology Report -referred to by Dr. "N.M.S.-L." in her June 9, 2006 letter.  Associate the copy of the 12/5/71 - Surgical Clinic Report - Radiology Report -with the claims file.  If this is not provided by the Veteran or his representative, associate a negative reply with the claims file.  Only after this development is completed, proceed to the development requested in items 4 thru 7.  

4.  After completing the above development inspect any obtained records and if such records show that the Veteran has been treated for hypertension and/or fever blisters, ensure that he is afforded an opportunity for a C&P examination.  If an examination is conducted, the examiner is asked to provide an opinion as to the following:  

(a)  Whether it is at least as likely as not that the Veteran has had chronic hypertension and/or chronic fever blisters at any time since 1994.  

(b)  If the examiner finds that it is at least as likely as not (a 50 percent or greater probability) that the Veteran had chronic hypertension and/or chronic fever blisters at any time since 1994, then the examiner must provide an opinion as to whether it is at least as likely as not that the chronic hypertension and/or chronic were caused or permanently worsened by any treatment VA provided for his service-connected skin disorder.  

The examiner must provide a rationale for any and all opinions rendered.  

5.  Ensure that the Veteran is afforded an opportunity for a C&P examination with regard to his claimed kidney disorder/hematuria.  The examiner is asked to review the entire claims file and, in particular, review the letter dated June 9, 2006 from Dr. N.M.S.-L. and the evidence that she referred to in that letter with regard to focal pyelonephritis.  The examiner is asked to provide an opinion/explanation as follows:  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has had a chronic kidney disorder or any other chronic disorder manifested by hematuria, at any time since he filed his claim for benefits in 1994, and if so, identify that disorder.  

(b)  Define and explain the clinical significance, if any, of the focal pyelonephritis referred to by Dr. N.M.S.-L in her June 2006 letter and the 1989 treatment notes.  

(c)  Explain the significance of the microhematuria that has been found, as referred to by the VHA physician in the 2009 opinion, or, if the microhematuria is insignificant, explain why that it is insignificant.  

(d)  If the examiner determines that it is at least as likely as not that the Veteran has had a chronic kidney disorder, or any other disorder manifested by hematuria, provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was caused by or made permanently worse by VA's treatment of the Veteran's service connected skin disorder.  

The examiner must provide a rationale for any and all opinions rendered.  

6.  Ensure that the Veteran is scheduled for a C&P examination with regard to his claimed vision disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner is asked in particular to review the article, the abstract of which was submitted to VA  in 2011 "Ocular side effects of accutane therapy" Lens Eye Toxic Res. 1992;9(3-4): 429-38.  The examiner is asked to accomplish the following:  

(a)  Determine whether the Veteran has had any eye or vision disorder, including cataracts, either presently or since he filed his claim in 1994.  

(b)  If the examiner determines that the Veteran either has a present eye or vision disorder, including cataracts, provide an opinion as to whether it is at least  as likely as not (a 50 percent or greater probability) that such disorder was caused by or permanently worsened by treatment VA provided him for his service-connected skin disorder, including treatment with Accutane.  

A rationale must be provided for any and all opinions rendered.  

7.  Ensure that the Veteran is provided an opportunity for a C&P examination with regard to his claim for benefits for  arthritis of multiple joints.  The examiner must review the claims file in conjunction with the examination.  The examiner must accomplish the following:  

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran now has arthritis of any joint or has had chronic arthritis of any joint since 1994, due to his service connected skin disorder.  In addition to other explanation or explanations provided by the examiner, the examiner must address and explain the significance of the statement by Dr. "G" found in the April 1998 VA C&P examination report that "Osteoarthritis can be associated with the extensive pustular disease that he has."  

The examiner must provide a rationale for any and all opinions rendered.  

8.  Then readjudicate the issues of entitlement to VA benefits for arthritis, hypertension, fever blisters, and vision problems.  If any benefit sought is not granted in full, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


